— Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered November 24, 2003, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
In satisfaction of a nine-count indictment, defendant pleaded guilty to robbery in the second degree and was sentenced as a second felony offender in accordance with the plea agreement to a prison term of five years, followed by five years of postrelease supervision. On appeal, defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.